Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11315311.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The table below helps illustrate the double patenting rejection between independent claim 21 and the patent:
Claim 1 of instance application
Claim 21 of US 11315311
A graphics processor comprising:

a processing cluster including a plurality of processing elements configured to perform coarse pixel shading 



and output shaded coarse pixels for processing by a post-shader pixel pipeline;






a render cache to store coarse pixel data processed by and output from a pixel processing unit of the post-shader pixel pipeline; and

a graphics processor cache to store coarse pixel data evicted from the render cache as a coarse pixel.
A graphics processing unit comprising: 

a processing cluster to perform coarse pixel shading, wherein the processing cluster includes circuitry to perform a coarse pixel shading operation on a coarse pixel quad fragment to generate a coarse pixel quad 

and output the coarse pixel quad; 
and a post-shader pixel pipeline including circuitry to: receive the coarse pixel quad from the processing cluster; perform coarse pixel operations on multiple coarse pixels within the coarse pixel quad via a pixel processing unit of the post-shader pixel pipeline; 
write, via the post-shader pixel pipeline, a processed coarse pixel quad to a render cache; 


and evict the processed coarse pixel quad from the render cache as a coarse pixel.


While the claims are not identical, the claims of the instance application appear to be minor obvious rewording of the claim limitations of the U.S. Patent, and do not patentably distinguish from the patent.  Furthermore, a graphics processor cache to store pixel data is obvious to one of ordinary skill in the art before the filing date of the claimed invention because storing pixel data in a cache is well known and not patentably distinct from the claims of the U.S. Patent.
Claims 2-20 are similarly rejected as being obvious in view of the U.S. Patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10706616.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The table below helps illustrate the double patenting rejection between independent claim 1 and the patent:
Claim 1 of instance application
Claim 1 of US 10706616
A graphics processor comprising:

a processing cluster including a plurality of processing elements configured to perform coarse pixel shading 



and output shaded coarse pixels for processing by a post-shader pixel pipeline;






a render cache to store coarse pixel data processed by and output from a pixel processing unit of the post-shader pixel pipeline; and

a graphics processor cache to store coarse pixel data evicted from the render cache as a coarse pixel.
A graphics processing unit comprising: 

a processing cluster to perform coarse pixel shading and output shaded coarse pixels for processing by a pixel pipeline 











and a render cache to store coarse pixel data for input to and output from a post-shader pixel processing unit of the pixel pipeline, the render cache including a merge unit to merge a pixel quad read from memory into a coarse pixel, 

the coarse pixel to be processed by the post-shader pixel processing unit.


While the claims are not identical, the claims of the instance application appear to be minor obvious rewording of the claim limitations of the U.S. Patent, and do not patentably distinguish from the patent.  Furthermore, a graphics processor cache to store pixel data is obvious to one of ordinary skill in the art before the filing date of the claimed invention because storing pixel data in a cache is well known and not patentably distinct from the claims of the U.S. Patent.
Claims 2-20 are similarly rejected as being obvious in view of the U.S. Patent.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER HOANG/Primary Examiner, Art Unit 2616